Citation Nr: 0522511	
Decision Date: 08/18/05    Archive Date: 08/25/05

DOCKET NO.  96-08 102	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

L. J. Driever, Counsel




INTRODUCTION

The veteran had active service from October 1952 to September 
1956.  He died on March [redacted], 1995.  The appellant is the 
veteran's widow.

This claim comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 1995 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.  

The appellant testified in support of this claim at hearings 
held at the RO before a Hearing Officer in July 1996, and in 
Washington D.C. before the Board, in July 1997.  In August 
1997, the Board remanded this claim to the RO for additional 
action.  


FINDINGS OF FACT

1.  VA provided the appellant adequate notice and assistance 
with regard to her claim.

2.  The veteran died in March 1995 of hepatocellular 
carcinoma; cirrhosis of the liver and hepatitis C contributed 
to, but did not result in, the underlying cause of his death.

3.  At the time of the veteran's death, service connection 
was not in effect for any disability.

4.  The cause of the veteran's death is not related to his 
period of active service.  




CONCLUSION OF LAW

A service-connected disability did not cause, or contribute 
substantially or materially to, the veteran's death.  38 
U.S.C.A. §§ 1310, 5102, 5103, 5103A (West 2002); 38 C.F.R. §§ 
3.159, 3.312 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VA's Duties to Notify and Assist

On November 9, 2000, the Veterans Claims Assistance Act 
(VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002), became law.  Regulations 
implementing the VCAA were published at 66 Fed. Reg. 45,620, 
45,630-32 (August 29, 2001) and codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326 (2004).  The 
VCAA and its implementing regulations are applicable to this 
appeal.

The VCAA and its implementing regulations provide that VA 
will assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  They also require VA to notify the claimant and 
the claimant's representative, if any, of the information and 
medical or lay evidence not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion 
of the evidence is to be provided by the claimant and which 
portion of the evidence VA will attempt to obtain on behalf 
of the claimant.

The United States Court of Appeals for Veterans Claims 
(Court) has mandated that VA ensure strict compliance with 
the provisions of the VCAA.  See Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  For the reasons noted below, the Board 
finds that VA has strictly complied with the notification and 
assistance provisions of the VCAA such that the Board's 
decision to proceed in adjudicating this claim does not 
prejudice the appellant in the disposition thereof.  See 
Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993). 

A.  Duty to Notify

The Court has indicated that notice under the VCAA must be 
given prior to an initial unfavorable decision by the agency 
of original jurisdiction.  In Pelegrini v. Principi 
(Pelegrini II), 18 Vet. App. 112, 119-20 (2004), the Court 
specifically held that the VCAA requires VA to provide 
notice, consistent with the requirements of 38 U.S.C.A. § 
5103(A), 38 C.F.R. § 3.159(b), and Quartuccio, that informs 
the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim, (2) that VA 
will seek to provide, and (3) that the claimant is expected 
to provide.  In what can be considered a fourth element of 
the requisite notice, the Court further held that, under 38 
C.F.R. § 3.159(b), VA must request the claimant to provide 
any evidence in his possession that pertains to the claim.  
Id. at 120-21.  The Court clarified that VA's regulations 
implementing amended section 5103(a) apply to cases pending 
before VA on November 9, 2000, even if the RO decision was 
issued before that date, and that, where notice was not 
mandated at the time of the initial RO decision, it was not 
error to provide remedial notice after such initial decision.  
Id. at 120, 122-24. 

In this case, VA did not provide the appellant one document 
that may be construed as VCAA notice.  Instead, it provided 
the appellant multiple documents, which, collectively, may be 
construed as VCAA notice.  VA, via the RO and the Board, 
provided the appellant the last of these documents in 
September 2004, after the RO initially denied the appellant's 
claim in a rating decision dated in October 1995.  However, 
given that such notice was not mandated at the time of the 
rating decision, VA did not err by providing remedial notice.  
Rather, the timing of such notice reflects compliance with 
the requirements of the law as found by the Court in 
Pelegrini II. 

The content of these notice documents considered in 
conjunction with the content of other documents sent to the 
appellant during the course of her appeal also reflects 
compliance with the requirements of the law as found by the 
Court in Pelegrini II.  

In April and May 1995 letters to the appellant, the RO 
acknowledged the appellant's claim, noted some of evidence 
needed to substantiate that claim, indicated that it had 
requested the veteran's service medical records in support of 
the claim, and asked her to send any copies she had of such 
records and any other pertinent evidence to the RO.  

In May 1995, the RO learned that the veteran's service 
records were unavailable, possibly because they had been 
destroyed in a fire that occurred at the Records Management 
Center, a military records storage facility.  See Dixon v. 
Derwinski, 3 Vet. App. 261 (1992) (holding that, where a 
veteran's service medical records have been destroyed or 
lost, the Board is under a duty to advise the claimant to 
obtain other forms of evidence, such as lay testimony, to 
support his claim).  Accordingly, in a letter dated June 
1995, the RO asked the appellant to assist in reconstructing 
the veteran's service data by completing and submitting NA 
Forms 13055 and 13075.  

During a personal hearing held in July 1997, the undersigned 
discussed the veteran's missing service records.  As well, he 
pointed out, and the appellant acknowledged, the importance 
of acquiring alternative evidence, including Surgeon 
General's abstracts, statements from physicians, and records 
from ESG and National Archives, in support of the appellant's 
claim.  

In a remand issued in August 1997, the Board informed the 
appellant that there was relevant, outstanding evidence that 
needed to be secured and associated with the claims file in 
support of the appellant's claim.  The Board identified such 
evidence as service medical and personnel records, Surgeon 
General's records, and any information from the appellant 
relating to her appeal.

In a letter dated April 1998, the RO informed the appellant 
that the Board had remanded her claim for the purpose of 
obtaining additional evidence.  The RO identified the best 
type of evidence to submit to substantiate that claim and 
informed the appellant that VA would help secure pertinent 
evidence on her behalf provided she identified the sources of 
such evidence.   

In a letter dated December 1999, the RO informed the 
appellant that after multiple requests for the veteran's 
service medical records, including relating to his treatment 
at Fort Devens, the National Personnel Records Center had 
responded that additional information was needed to undertake 
the requested search.  The RO advised the appellant to 
furnish such information, including the month and year of the 
veteran's alleged treatment.  

In a memorandum dated July 2002, the Board informed the 
appellant that there was relevant outstanding evidence that 
needed to be secured in support of the appellant's claim.  
The Board identified such evidence as the veteran's treatment 
records from University of Massachusetts Hospital in 
Worcester, Massachusetts.

In a letter dated September 2004, the Board informed the 
appellant that it had obtained a medical opinion pertinent to 
her appeal.  The Board provided the appellant an opportunity 
to respond to the opinion. 

Moreover, in a rating decision dated October 1995, a 
statement of the case issued in November 1995, and a 
supplemental statement of the case issued in July 1996, the 
RO explained the reasons for which it denied the appellant's 
claim and noted the evidence upon which it based its denial 
and the evidence still needed to substantiate the claim.  


B.  Duty to Assist

The RO made reasonable efforts to identify and obtain 
relevant records in support of the appellant's claim.  38 
U.S.C.A.§ 5103A(a), (b), (c) (West 2002).  First, it 
endeavored to secure and associate with the claims file all 
of the evidence the appellant reported as being pertinent to 
her claim, including service medical and personnel records 
and VA and private treatment records.  As previously 
indicated, however, some of these records were found to be 
unavailable.

In a case in which a claimant's service records are 
unavailable through no fault of her own, there is a 
heightened obligation for VA to assist the claimant in the 
development of her claim and to provide reasons or bases for 
any adverse decision rendered without these records.  See 
O'Hare v. Derwinski, 1 Vet. App. 365 (1991); see also Moore 
v. Derwinski, 1 Vet. App. 401 (1991) (holding that the 
heightened duty to assist a veteran in developing facts 
pertaining to his claim in a case in which service medical 
records are presumed destroyed includes the obligation to 
search for alternative medical records).  In this case, based 
on this heightened obligation, the RO also endeavored to 
reconstruct the veteran's service file, but as indicated 
above, despite the appellant's help in this regard, the 
information she provided was found to be incomplete and the 
RO's effort yielded no crucial information.  

Neither the appellant nor her representative has since 
identified any additional, available, pertinent evidence to 
be secured in support of this claim.  In fact, in a Medical 
Opinion Response Form dated June 2005, the appellant 
indicated that she had no further argument or evidence to 
submit.

Second, the RO conducted medical inquiry in an effort to 
substantiate the appellant's claim by obtaining a medical 
opinion pursuant to VHA Directive 2000-049 (Dec. 13, 2000).  

Under the facts of this case, "the record has been fully 
developed," and "it is difficult to discern what additional 
guidance VA could have provided to the [appellant] regarding 
what additional evidence [she] should submit to substantiate 
[her] claim."  Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 
2004); see also Livesay v. Principi, 15 Vet. App. 165, 178 
(2001) (en banc) (observing that the VCAA is a reason to 
remand many, many claims, but it is not an excuse to remand 
all claims); Reyes v. Brown, 7 Vet. App. 113, 116 (1994); 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (both 
observing circumstances as to when a remand would not result 
in any significant benefit to the claimant); Bernard, 4 Vet. 
App. at 393-94 (1993) (holding that when the Board addresses 
in its decision a question that has not been addressed by the 
RO, it must consider whether the appellant has been given 
adequate notice to respond and, if not, whether he has been 
prejudiced thereby); Mayfield v. Nicholson, 19 Vet. App. 103, 
115 (2005) (holding that an error, whether procedural or 
substantive, is prejudicial "when the error affects a 
substantial right so as to injure an interest that the 
statutory or regulatory provision involved was designed to 
protect such that the error affects 'the essential fairness 
of the [adjudication].'" (quoting McDonough Power Equip., 
Inc. v. Greenwood, 464 U.S. 548, 553 (1984))).  Given that VA 
has done everything reasonably possible to notify and assist 
the appellant with regard to her appeal, the Board deems the 
record ready for appellate review.   

II.  Analysis of Claim

According to the appellant's written statements submitted 
during the course of this appeal and transcripts of her 
hearing testimony, the appellant is entitled to service 
connection for the cause of the veteran's death because such 
death was due to a disability incurred in service.  
Allegedly, the veteran died, in part, due to hepatitis C, 
which developed secondary to inoculations administered during 
active service, exposure to a bunk mate who had hepatitis C, 
or exposure to other individuals who had hepatitis C while 
being quarantined in 1953.   In support of her claim, the 
appellant submitted copies of articles, which establish that 
hepatitis C can remain dormant for decades before initially 
being discovered.  

Dependency and Indemnity Compensation (DIC) benefits may be 
paid to a veteran's surviving spouse in certain instances, 
including when a veteran dies of a service-connected 
disability.  38 U.S.C.A. § 1310 (West 2002).  A veteran's 
death will be considered as having been due to such a 
disability when the evidence establishes that the disability 
was either the principal or a contributory cause of death.  
38 C.F.R. § 3.312 (2004).  The principal cause of death is 
one which, singly or jointly with some other condition, was 
the immediate or underlying cause of death or was 
etiologically related thereto.  38 C.F.R. § 3.312(b).  A 
contributory cause of death is one that contributed 
substantially or materially, combined to cause death, or 
aided or lent assistance to the production of death.  38 
C.F.R. § 3.312(c).

There are primary causes of death which by their very nature 
are so overwhelming that eventual death can be anticipated 
irrespective of coexisting conditions, but, even in such 
cases, there is for consideration whether there may be a 
reasonable basis for holding that a service-connected 
condition was of such severity as to have a material 
influence in accelerating death.  In this situation, however, 
it would not generally be reasonable to hold that a service-
connected condition accelerated death unless such condition 
affected a vital organ and was of itself of a progressive or 
debilitating nature.  38 C.F.R. § 3.312(c)(4).

The veteran in this case had active service from October 1952 
to September 1956.  As previously indicated, his service 
medical records are unavailable to verify the appellant's 
assertions, noted above.  Moreover, the appellant has not 
submitted any alternative type of evidence, other than the 
veteran's written statements prepared in support of another 
claim filed while he was alive, to confirm that he received 
inoculations during service, bunked with an individual who 
contracted hepatitis C, or was quarantined with hepatitis 
patients.

Post-service treatment records establish that, approximately 
six years after discharge from service, in April 1962, the 
veteran was hospitalized at a VA facility for four days for 
questionable hepatitis.  On discharge, a physician noted 
hepatomegaly and diagnosed probable subclinical viral 
hepatitis.  The veteran was again hospitalized at the same VA 
facility in July 1963 for psychiatric complaints.  Liver 
function tests (LFTs) conducted during this hospitalization 
revealed no abnormalities.  

These records note a history of elevated LFTs and hepatitis 
reported since 1982.  However, a physician did not first 
diagnose the veteran with hepatitis C until June 1992, during 
a visit at the Fallon Clinic.  Thereafter, the veteran 
continued to receive treatment for that disease until his 
death on March [redacted], 1995.  The veteran's death certificate 
indicates that this disease played a role in the death.  It 
specifically notes the immediate cause of the veteran's death 
as hepatocellular carcinoma and other significant conditions 
contributing to, but not resulting in, the death as cirrhosis 
of the liver and hepatitis C.  At the time of the veteran's 
death, service connection was not in effect for any 
disability.  

Three medical professionals have addressed the cause of the 
veteran's death: Donna Eckhardt, R.N. (D.E.); Daniel 
Kasprzyk, M.D., and Ayse Aytaman, M.D.  In December 1994, 
D.E. wrote that she had known the veteran since 1978, at 
which time he appeared healthy, but had a readily palpable 
liver and a history of elevated liver function test results 
that had persisted since 1961 or 1962 and had been attributed 
to subclinical hepatitis, most likely contracted while in 
service.  She noted that the veteran was first diagnosed with 
hepatitis C in 1992 and determined to have HCV in 1994.  She 
further noted that, in 1979 or 1980, the veteran went on a 
drastic diet and lost an extensive amount of weight.  She 
explained that, by that time, because the veteran's liver had 
been damaged by his HCV condition (recognized as subclinical 
hepatitis prior to 1992), the diet severely stressed his 
liver.  She indicated that there was no test to detect 
hepatitis C until recently and that, now, HCV is known to be 
systemic.  This means that when the liver is stressed, other 
organs of the body are also affected.  D.E. opined that this 
would explain the veteran's development of other conditions, 
including ischemia, osteoarthritis and the rapid growth of 
cataracts.  She indicated that because HCV can only be 
transmitted by blood transfusions, needle sticks, or 
inoculations and the veteran was diagnosed with subclinical 
hepatitis in 1962, when there was no test for HCV and 
hepatitis C might not have been known to exist, the veteran's 
overall poor health was directly traceable to a poorly 
sterilized needle used in mass inoculations administered 
during active service from October 1952 to September 1956. 

In January 1996, Dr. Kasprzyk wrote that the veteran had 
cirrhosis of the liver secondary to chronic viral hepatitis C 
infection.  Dr. Kasprzyk noted that the veteran had reported 
a history of in-service exposure to hepatitis.  He further 
noted that the veteran had had chronic, mild cholestasis 
since 1962, at which time medical personnel reportedly told 
the veteran that he had non-A and non-B hepatitis.  Dr. 
Kasprzyk indicated that it is now known that most of these 
patients had hepatitis C, the test for which was not 
available until the late 1980s.  Dr. Kasprzyk noted that he 
was writing this statement "in support that [the veteran] 
may have been exposed to [h]epatitis C while in service."   

In March 2004, after determining that the foregoing opinions 
in conjunction with all of the other medical evidence of 
record were insufficient to decide the claim, the Board 
requested a medical expert opinion pursuant to VHA Directive 
2000-049 dated December 13, 2000.  In its written request, 
the Board outlined the veteran's medical history with regard 
to his liver, discussed above.  As well, the Board asked the 
physician evaluating the case to consider the two opinions 
noted above and the following relevant medical history 
pertaining to the veteran: coronary artery bypass surgery in 
1981, to include a transfusion with auto-donor blood that 
also involved other blood products; the long-term use of 
medications; and tobacco and alcohol use.  

In April 2004, Dr. Aytaman, a VA staff gastroenterologist and 
director of a hepatitis C clinic, responded in writing that 
the veteran had no apparent risk factors for HCV other than 
the vaccinations received during military service in the 
1950s.  Dr. Aytaman indicated that it was theoretically 
possible to transmit HCV using improperly sterilized needles, 
but that both the prevalence of HCV infection in the 1950s 
and the risk of contracting such a disease from nosocomial 
transmission secondary to improperly sterilized, reusable 
needles were low.  He thus concluded that he could not say 
that the veteran's acquisition of HCV was more likely than 
not related to vaccinations.  

Dr. Aytaman also addressed the appellant's contention that 
the veteran contracted the disease secondary to being in 
close proximity to another individual with hepatitis C.  He 
wrote that such exposure is unlikely to be the cause of the 
veteran's HCV infection because casual contact does not lead 
to HCV transmission.  He also wrote that, moreover, the 1962 
hospital records do not clearly implicate HCV infection.  
Rather, the history and laboratory findings are more 
suggestive of intermittent biliary obstruction than viral 
hepatitis.

Dr. Aytaman explained that the absence of complete records 
hindered his ability to determine with any degree of 
certainty the time of onset of the veteran's HCV infection.  
He noted that the earliest unequivocal evidence of such an 
infection is dated in 1980, prior to the veteran's 
hospitalization for coronary artery disease and transfusions.  
Dr. Aytaman indicated that, although contaminated 
transfusions are associated with a significant risk of HCV, 
in the veteran's case, autologous blood was used and 
documentation showed that the veteran had chronic liver 
disease prior to heart surgery. 

Dr. Aytaman concluded that HCV is a major cause of 
hepatocellular carcinoma, of which the veteran died.  
However, inasmuch as he could not determine the origin of the 
veteran's HCV infection, he could not say that it was more 
likely than not that the veteran died as a complication of 
illness acquired during service.

In January 2005, the Board requested Dr. Aytaman to offer 
another opinion specifically indicating whether it is at 
least as likely as not that the veteran's hepatitis C, or any 
other disease of injury suffered during service caused or 
contributed to the veteran's death.  

In March 2005, Dr. Aytaman submitted another written 
statement reiterating that, with regard to the assertion that 
the veteran was inoculated in service with improperly 
sterilized needles, such a risk factor for World War II 
veterans was low and not higher than the general population. 
With regard to the assertion that the veteran developed the 
infection secondary to casual contact with another soldier, 
he reiterated that HCV could not be transmitted other than by 
blood or bodily fluids and is not a food or water borne 
illness.  He again pointed out that, in 1962, there was a 
question of hepatitis, but liver function tests were normal 
and the veteran's physical evaluation showed hepatomegaly.  
Moreover, the veteran reported biliary colic.  Dr. Aytaman 
indicated that the description of these symptoms suggested 
biliary origin, rather than acute hepatitis.  He concluded 
that the earliest unequivocal evidence of chronic HCV 
infection was 1980, prior to heart surgery.  He indicated 
that the veteran acquired this condition prior to 1980, but 
that he could not determine the exact date this occurred.  He 
further indicated that, although vaccinations with improperly 
sterilized needles are a known risk factor for hepatitis C 
transmission, with the records available to him, it was not 
very likely that the veteran had hepatitis C infection in 
service.

Under Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993), the 
Board must assess the credibility and weight to be attached 
to the aforementioned medical opinions.  Prior to doing so, 
however, the Board notes that an assessment or opinion by a 
health care provider is never conclusive and is not entitled 
to absolute deference.  

For instance, the Court has held that a post-service 
reference to injuries sustained in service, without a review 
of service medical records, does not constitute competent 
medical evidence.  Grover v. West, 12 Vet. App. 109, 112 
(1999).  The Court has also held that a bare conclusion, even 
one reached by a health care professional, is not probative 
without a factual predicate in the record, see Miller v. 
West, 11 Vet. App. 345, 348 (1998), and that an examination 
that does not take into account the records of prior medical 
treatment is neither thorough nor fully informed.  Green v. 
Derwinski, 1 Vet. App. 121, 124 (1991).  As well, the Court 
has held that a bare transcription of lay history, unenhanced 
by additional comment by the transcriber, does not constitute 
competent medical evidence merely because the transcriber is 
a health care professional, see LeShore v. Brown, 8 Vet. App. 
406, 409 (1995), and that a medical professional is not 
competent to opine as to matters outside the scope of his 
expertise.  Id (citing Layno v. Brown, 6 Vet. App. 465, 469 
(1994).  Finally, the Court has held that a medical opinion 
based on speculation, without supporting clinical data or 
other rationale, does not provide the required degree of 
medical certainty, see Bloom v. West, 12 Vet. App. 185, 187 
(1999), that a medical opinion is inadequate when unsupported 
by clinical evidence, see Black v. Brown, 5 Vet. App. 177, 
180 (1995), and that a medical opinion based on an inaccurate 
factual premise is not probative.  Reonal v. Brown, 5 Vet. 
App. 458, 461 (1993). 

Given these standards, the Board assigns little evidentiary 
weight to the opinion of D.E.  First, it is the only opinion 
offered by a nurse, whose profession requires less training 
in medicine than a physician.  Second, this opinion appears 
to be based solely on the veteran's reported history and not 
on a review of the claims file.  It links the veteran's 
hepatitis C to a poorly sterilized needle used in mass 
inoculations administered during active service from October 
1952 to September 1956, but does not refer to any document 
confirming that such a needle was used.  

The Board also assigns little evidentiary weight to the 
opinion of Dr. Kasprzyk, a physician.  It too appears to be 
based solely on the veteran's reported history and not on a 
review of the claims file.  Moreover, it is speculative in 
that it indicates that the veteran may have been exposed to 
hepatitis during service.

The Board assigns the greatest evidentiary weight to the 
opinion of Dr. Aytaman, also a physician, but one who has 
specialized expertise in liver disease, including hepatitis.  
This opinion is the most probative because it is only one 
based on a review of the claims file.  In addition, it 
contemplates the veteran's overall history and the other 
medical opinions of record, addresses the appellant's 
contentions, and is supported by well-reasoned rationale.

Relying primarily on Dr. Aytaman's opinion, but also 
considering the other medical opinions of record, the Board 
finds that the cause of the veteran's death is not related to 
his period of active service.  Based on that finding, the 
Board concludes that a service-connected disability did not 
cause, or contribute substantially or materially to the 
veteran's death.  The evidence is not in relative equipoise; 
therefore, the appellant may not be afforded the benefit of 
the doubt in the resolution of her claim.  Rather, as the 
preponderance of the evidence is against the claim, it must 
be denied.


ORDER

Service connection for the cause of the veteran's death is 
denied.



	                        
____________________________________________
	M. S. SIEGEL
	Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


